Title: To Benjamin Franklin from Louis-Guillaume Le Veillard, 27 [January] 1779
From: Le Veillard, Louis-Guillaume
To: Franklin, Benjamin


Dear Friend
The Wednesday 27 [January, 1779]
Madame Bouffé beseeches you to put again to Wednesday third of February the dinner that you should make at her house the tuesday second; or, if you cannot at Wednesday tenth; do me knowing, I pray you, your determination, and write it upon your books.
I say you and I will say this night that I respect and Love you more than everybody
Le Veillard
 
Addressed: A Monsieur / Monsieur Franklin députe / des etats unis d’amérique / Passy
Notation: Le Veillard.
